DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a light detection and ranging system comprising:
a laser light source to produce laser light pulses;
a first scanning mirror assembly to scan the laser light pulses in two dimensions in a field of view;
a light sensitive device to detect reflected light energy;
a second scanning mirror assembly to scan in two dimensions and direct light from a portion of the field of view onto the arrayed receiver, wherein the second scanning mirror assembly includes a plurality of scanning mirrors to scan in one of the two dimensions;
a control circuit to synchronously drive the first and second scanning mirror assemblies such that reflected light energy from the laser light pulses is deposited on the light sensitive device; and

a time-of-flight measurement circuit responsive to the light sensitive device. 

The prior art of record fails to teach or suggest an apparatus comprising:
a first plurality of scanning MEMS devices having mirrors positioned to be substantially coplanar when at rest, wherein each of the first plurality of scanning MEMS devices includes a substantially parallel pivot axis; and
a second plurality of scanning MEMS devices having mirrors positioned to receive light reflected from the first plurality of scanning MEMS assemblies,
wherein each of the second plurality of MEMS devices includes a pivot axis substantially perpendicular to the pivot axes of the first plurality of scanning MEMS devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd